18-31568-jpg   Doc 22   FILED 11/01/18   ENTERED 11/01/18 14:40:56   Page 1 of 17
18-31568-jpg   Doc 22   FILED 11/01/18   ENTERED 11/01/18 14:40:56   Page 2 of 17
18-31568-jpg   Doc 22   FILED 11/01/18   ENTERED 11/01/18 14:40:56   Page 3 of 17
18-31568-jpg   Doc 22   FILED 11/01/18   ENTERED 11/01/18 14:40:56   Page 4 of 17
18-31568-jpg   Doc 22   FILED 11/01/18   ENTERED 11/01/18 14:40:56   Page 5 of 17
18-31568-jpg   Doc 22   FILED 11/01/18   ENTERED 11/01/18 14:40:56   Page 6 of 17
18-31568-jpg   Doc 22   FILED 11/01/18   ENTERED 11/01/18 14:40:56   Page 7 of 17
18-31568-jpg   Doc 22   FILED 11/01/18   ENTERED 11/01/18 14:40:56   Page 8 of 17
18-31568-jpg   Doc 22   FILED 11/01/18   ENTERED 11/01/18 14:40:56   Page 9 of 17
18-31568-jpg   Doc 22   FILED 11/01/18   ENTERED 11/01/18 14:40:56   Page 10 of 17
18-31568-jpg   Doc 22   FILED 11/01/18   ENTERED 11/01/18 14:40:56   Page 11 of 17
18-31568-jpg   Doc 22   FILED 11/01/18   ENTERED 11/01/18 14:40:56   Page 12 of 17
18-31568-jpg   Doc 22   FILED 11/01/18   ENTERED 11/01/18 14:40:56   Page 13 of 17
18-31568-jpg   Doc 22   FILED 11/01/18   ENTERED 11/01/18 14:40:56   Page 14 of 17
18-31568-jpg   Doc 22   FILED 11/01/18   ENTERED 11/01/18 14:40:56   Page 15 of 17
18-31568-jpg   Doc 22   FILED 11/01/18   ENTERED 11/01/18 14:40:56   Page 16 of 17
18-31568-jpg   Doc 22   FILED 11/01/18   ENTERED 11/01/18 14:40:56   Page 17 of 17
